Citation Nr: 1550384	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-14 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE
 
Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Spouse
 
 

ATTORNEY FOR THE BOARD
 
T. Carter, Counsel 


INTRODUCTION
 
The appellant served on active duty from June 1969 to January 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In December 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.
 
In October 2012, July 2014, and April 2015, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.  As will be discussed below, the Board finds additional development is still required.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
The issue of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), and if so whether the claim may be allowed, has been raised by the record in a November 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
 
The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.
 

REMAND
 
The April 2015 remand directed that the Agency of Original Jurisdiction was to (a) schedule the Veteran for VA psychiatric and neurological examinations and for the examiners to address whether the appellant suffered from either Alzheimer's disease or some form of dementia, and if so to address whether it is at least as likely as not that the appellant's residuals of a traumatic brain injury permanently aggravate either Alzheimer's or any diagnosed form of dementia.  If the benefit was not granted the RO was to document their consideration whether the Veteran's claim should be referred to the Director, Compensation Service for extraschedular consideration consistent with 38 C.F.R. § 4.16(b).  A review of the record does not indicate such actions were completed.   
 
Specifically, the VA examiner in August 2015 determined the Veteran was cognitively challenged prior to his possible concussion in June 1970.  The examiner also found that the Veteran currently has a mixed dementia caused by a neurodegenerative disorder and ischemic microvascular cerebrovascular disease.  Nevertheless, the VA examiner did not address whether it was at least as likely as not that the service connected residuals of a traumatic brain injury permanently aggravate the current finding of a mixed dementia.  Moreover, the AOJ did not specifically address extraschedular consideration upon readjudication of the claim in the August 2015 Supplemental Statement of the Case.
 
"[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the April 2015 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain a clarifying medical opinion from the August 2015 VA examiner or an equally qualified physician.  If the physician concludes that another examination is required, one should be provided.  The entire claims file, to include all VBMS and Virtual VA records, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.
 
The VA physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service connected residuals of a traumatic brain injury permanently aggravate his mixed dementia.  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.
 
2.  Thereafter, the RO must readjudicate the appellant's claim.  If the benefit sought is not granted, the RO must specifically address their consideration whether the Veteran's claim should be referred to the Director, Compensation Service for extraschedular consideration consistent with 38 C.F.R. § 4.16(b).
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

